 Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.1 Filed 01/21/21 Page 1 of 14




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


GREAT      LAKES     ACQUISITION            Case No. __________________
CORP.,
                                            Hon. ______________________
     Plaintiff,

v.

NATASHA (OGINSKY) SANDERS,

     Defendant.

KIENBAUM HARDY VIVIANO
PELTON, & FORREST, P.LC.
By: Eric J. Pelton (P40635)
     Thomas J. Davis (P78626)
     Ryan D. Bohannon (P73394)
Attorneys for Plaintiff
280 N. Old Woodward Ave., Ste. 400
Birmingham, MI 48009
(248) 645-0000
epelton@khvpf.com
tdavis@khvpf.com
rbohannon@khvpf.com




                              COMPLAINT
 Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.2 Filed 01/21/21 Page 2 of 14




                          JURISDICTION AND PARTIES

       1.     Plaintiff Great Lakes Acquisition Corp. (“Elara Caring”) is

incorporated in Delaware and has its principal place of business located in Jackson,

Michigan.

       2.     Defendant Natasha Sanders (formerly Natasha Oginsky) (“Sanders”)

is a former Elara Caring employee. She is a resident of Virginia. In connection

with her employment, she signed an Employment Agreement containing restrictive

covenants, which is attached to the Complaint as Exhibit A (“the Agreement”).

       3.     This Court has subject-matter jurisdiction under 28 U.S.C. § 1332, as

the matter in controversy exceeds the sum or value of $75,000 and is between

citizens of different states.

       4.     This Court has personal jurisdiction over Sanders, as the parties’

dispute is subject to a forum selection clause stating that “[a]ny controversy, claim

or dispute arising out of or relating to this Agreement shall be litigated solely in a

state or federal court located in Michigan” and that “You [Sanders] hereby (1)

submit to the jurisdiction of such court….” See Exhibit A, p. 8, ¶ 16.

       5.     The Court also has personal jurisdiction over Sanders because this

case arises out of her contacts with the State of Michigan: She was a resident of

Michigan when she signed the Agreement; the Agreement was signed in Michigan;

and Sanders was an employee of Elara Caring in Michigan when she signed.


                                          1
 Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.3 Filed 01/21/21 Page 3 of 14




      6.     This Court is an appropriate venue for this action as Sanders has

consented to have any disputes arising out of her Agreement litigated in a federal

court in Michigan, and in her Agreement she has “waive[d] the defense of an

inconvenient forum or venue.” See Exhibit A, p. 8, ¶ 16.

                            GENERAL ALLEGATIONS

      7.     Elara Caring is one of the nation’s largest providers of home-based

health care and hospice care.

      8.     Elara Caring works throughout the state of Michigan and across the

Midwest, Northeast, and Southern United States to provide the highest quality

comprehensive care continuum of personal care, skilled home health care, hospice

care, and behavioral health for its patients. Elara Caring leads patients through the

post-acute care journey and is dedicated to providing patients with the right care, at

the right time, in the right place.

      9.     Sanders worked at Elara Caring from June 16, 2014 until February 27,

2019, when she voluntarily resigned.

      10.    Sanders was last employed at Elara Caring as a Sales Marketing

Analyst. In that role, she provided administrative support and analysis for Joseph

Mooney, the Chief Sales Officer at Elara Caring, and other top executives,

including Elara Caring’s CEO. Her duties included creation and revision of written

documents including presentations, reports, memorandums, and correspondence. In



                                          2
 Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.4 Filed 01/21/21 Page 4 of 14




the course of her duties, she had access to highly confidential and sensitive

business information of Elara Caring, the disclosure of which would harm Elara

Caring’s competitive busines interests.

      11.   Considering her access to highly confidential and sensitive business

information of Elara Caring, on June 10, 2016, Sanders signed an Agreement with

Elara Caring that contained non-compete, non-solicit, and confidentiality clauses,

and she accepted those restrictive covenants as conditions of her employment.

      12.   The Agreement’s Non-Competition Clause provided that, for the term

of the Agreement and for two years after the end of Sanders’s employment,

Sanders could not, “directly or indirectly… [e]ngage in any self-employment,

employment with any other entity, work as a consultant or independent

contractor, or have full or partial ownership of any entity that provides, or

consults in providing, home health care, hospice care, [or] palliative care…

within [Elara Caring’s] market area.” Exhibit A, pp. 6-7, ¶ 11.

      13.   Elara Caring’s market area, as defined in the Agreement, were “those

counties in which [Elara Caring] has received Medicare certification at the time of

Your voluntary or involuntary separation from [Elara Caring].” Id.

      14.   The Agreement’s Confidentiality Clause provided that, during her

employment and for two years thereafter, Sanders could not, among other things:




                                          3
 Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.5 Filed 01/21/21 Page 5 of 14




   (a) “use or furnish to anyone… any confidential and proprietary information or

      trade secrets relating to [Elara Caring’s] business”; and

   (b) “directly or indirectly… use or disclose any Confidential Information of

      [Elara Caring].”

Exhibit A, pp. 3-4, ¶ 5.

      15.    The Agreement defines “Confidential Information” as including

“names, addresses and telephone numbers of employees and clients; marketing

information; referral sources; patient lists; human resources information; training

information; business plans; pricing or cost information; margins; ideas; policies

and protocols; computer programs; databases; proposed new services and

methods of delivery of services; information related to geographical areas

targeted for expansion; information regarding new technology; business

operations; documents labeled ‘confidential’ or ‘proprietary;’ and other

confidential business information.” Ex. A, p. 4-5, ¶ 5.

      16.    During the course of her employment, and in connection with her

duties assisting Chief Sales Officer Mooney, Sanders had access to, and used on a

regular basis, Elara Caring’s most confidential and sensitive business information,

including information concerning Elara Caring’s business affairs and operations,

client lists, referral sources, client and referral source leads, operational and sales

procedures and processes, marketing strategies, sales strategies, pricing and



                                          4
 Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.6 Filed 01/21/21 Page 6 of 14




contractual details for existing clients, margins, and recruiting plans and practices.

Through her employment, Sanders also acquired intimate knowledge of Elara

Caring’s clients’ service needs and preferences, pricing and profit information, and

employee information.

      17.    Elara Caring provided Sanders with extensive training and knowledge

of, and Sanders helped develop, Elara Caring’s Confidential Information.

      18.    All the Confidential Information that Sanders was exposed to, helped

develop, and acquired is of great value to Elara Caring and, if disclosed, would be

of great value to Elara Caring’s competitors who do not have access to this

information. Accordingly, Elara Caring takes reasonable measures to ensure this

information remains confidential. Such measures include the use of non-compete

and confidentiality provisions in employment contracts.

      19.    The non-compete provision in Sanders’s Agreement does not expire

until February 27, 2021.

      20.    In September 2018, Chief Sales Officer Mooney announced that he

would be resigning from Elara Caring at the end of the year. He did not disclose

to Elara Caring, however, that he had decided to join an Elara Caring competitor

named St. Croix Hospice, LLC (“St. Croix”).

      21.    Mooney had an Employment Agreement with Elara Caring that

contained non-compete, non-solicit, and confidentiality clauses.



                                          5
 Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.7 Filed 01/21/21 Page 7 of 14




      22.    Elara Caring is in pending litigation against Mooney, and during

discovery in that case, learned of misconduct by Sanders in breach of her

Agreement.

      23.    During the period between Mooney’s announcement that he was

resigning, but before his last day, Sanders repeatedly sent confidential Elara

Caring material to Mooney’s personal email account.

      24.    Sanders also sent confidential Elara Caring material to her own

personal email account, with the intent of later providing the material to Mooney.

      25.    Sanders sent this confidential Elara Caring material to Mooney’s

personal email account—and to her own personal email account with the intent to

later provide it to Mooney—despite knowing that Mooney was leaving Elara

Caring.

      26.    Soon after Mooney left Elara Caring, he began working as the Chief

Development Officer for St. Croix, in violation of his own non-competition

agreement.

      27.    Sanders left Elara Caring shortly after Mooney’s departure, and joined

St. Croix, in a role where she provides support to Mooney.

      28.    At the time of Sanders’s voluntary resignation, Elara Caring and St.

Croix had received Medicare certification in Shawnee County, Kansas. Since

Sanders joined St. Croix, St. Croix’s competitive overlap has extended to Cass



                                         6
 Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.8 Filed 01/21/21 Page 8 of 14




County, Missouri; and Jackson County, Missouri. Elara Caring and St. Croix still

have Medicare certification in these three counties. Discovery in the Mooney case

also reveals St. Croix is seeking acquisitions in Illinois and Oklahoma, states

where Elara Caring conducts extensive business.        Thus, St. Croix is a direct

competitor with Elara Caring per the terms of Sanders’s Agreement.

       29.    Sanders, having joined Elara Caring competitor St. Croix in breach of

her non-competition obligation, sent the confidential documents that she had taken

from Elara Caring from her personal email account to her new St. Croix email

account. She then forwarded those emails from her St. Croix email account to

Mooney’s St. Croix email account. This conduct violated the confidentiality clause

of her Agreement.

       30.    Further, because Sanders is currently employed by St. Croix in a role

assisting one of St. Croix’s top executives in competition with Elara Caring, she

has and will continue to disclose and make use of Elara Caring’s confidential

business information for the benefit of St. Croix in violation of her Agreement.

                                COUNT I
                           BREACH OF CONTRACT

       31.    Elara Caring restates the allegations in paragraphs 1 through 30 as if

fully set forth herein.

       32.    The Agreement between Sanders and Elara Caring is a valid and

binding contract supported by valuable consideration. Sanders’s actions are in

                                          7
 Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.9 Filed 01/21/21 Page 9 of 14




direct violation of the Agreement, which includes a reasonable covenant not to

compete enforceable under Michigan Compiled Laws 445.774a.

        33.   By signing the Agreement, Sanders expressly agreed, during her

employment with Elara Caring and for a period of two years thereafter, (a) not to

work with a competitor of Elara Caring; and (b) not to use or furnish to anyone any

Elara Caring’s Confidential Information.

        34.   In violation of the terms of the Agreement, Sanders is currently

employed with St. Croix, a competitor of Elara Caring in Elara Caring’s market

area.

        35.   In Sanders’s position, the highly sensitive and competitive business

information that she had access to, and took, while employed at Elara Caring has

and will inevitably influence the tactical and strategic decisions that St. Croix will

make for the benefit of St. Croix and give St. Croix an unfair competitive

advantage.

        36.   In further violation of the terms of her Agreement, Sanders has used

and furnished to others confidential information of Elara Caring.

        37.   As a direct and proximate result of Sanders’s violations of the

Agreement, Elara Caring has suffered and will continue to suffer damages in

excess of $75,000, including in the form of lost business, loss of profits, recruiting




                                           8
Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.10 Filed 01/21/21 Page 10 of 14




costs, training costs, and lost good will of Elara Caring’s clients, referral sources,

and patient and customer relations.

       38.    Further, the Agreement provides that attorneys’ fees incurred by Elara

Caring in enforcing the Agreement must be reimbursed by Sanders, and this

contractual obligation to pay incurred attorneys’ fees will likewise add to the

measure of damages.

       39.    In addition, some of Elara Caring’s damages may be unquantifiable,

causing irreparable harm. Therefore, unless restrained and enjoined, Sanders will

continue to ignore her obligations to Elara Caring in the Agreement by using and

furnishing Elara Caring’s confidential information to compete with Elara Caring

and to solicit Elara Caring’s clients, patients, referral sources, and employees, and

by continuing to cause the loss of the competitive value of such information. Elara

Caring did not receive the benefit of its Agreement with Sanders, which also

justifies an extension of the restrictive covenants. Accordingly, an injunction

restraining Sanders from violating the Agreement no and into the future, is

necessary to provide Elara Caring with meaningful relief.

                            COUNT II
              TORTIOUS INTERFERENCE WITH CONTRACT

       40.    Elara Caring restates the allegations in paragraphs 1 through 39 as if

fully set forth herein.




                                          9
Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.11 Filed 01/21/21 Page 11 of 14




      41.    A contract existed between Elara Caring and Joseph Mooney, which

contained among other things a confidentiality clause.

      42.    Sanders unjustifiably instigated a breach of Joseph Mooney’s

confidentiality agreement by knowingly and intentionally providing him with Elara

Caring’s confidential documents, as discussed herein.

      43.    Elara Caring has been damaged by Sanders’s tortious interference

with Mooney’s contract, through her furnishing of confidential Elara Caring

documents to Mooney, including its attorney fees it has expended in being forced

to file a lawsuit against Mooney, lost business, loss of profits, and lost good will of

Elara Caring’s clients, referral sources, and patient and customer relations, and by

providing Sanders’s employer, St. Croix, with an unfair competitive advantage.

                             REQUEST FOR RELIEF

      Elara requests that this Court:

      A.     Award Elara Caring damages in excess of $75,000 to be proven at
             trial, in an amount sufficient to fully compensate Elara Caring for all
             losses suffered as a result of the actions of Defendants described in
             this Complaint.

      B.     Award Elara Caring (as damages or otherwise) its costs and attorneys’
             fees to which it is contractually entitled to recover in connection in
             enforcing the Agreement due to Sanders’s breaches.

      Elara further requests that this Court issue an injunction:

      C.     Enjoining Sanders from continuing employment or otherwise
             engaging in business with St. Croix or its affiliates until further order
             of the Court or for a period ending two years from the date such

                                          10
Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.12 Filed 01/21/21 Page 12 of 14




               conduct is first enjoined, as the Court deems appropriate under the
               circumstances.

         D.    Enjoining Sanders from disclosing or using the Confidential
               Information of Elara Caring acquired during her employment with
               Elara Caring until further order of the Court.

         E.    Requiring Sanders to immediately return all of Elara Caring’s
               Confidential Information, in whatever form, acquired during her
               employment with Elara Caring, and all copies, summaries, and
               excerpts thereof.

         Elara Caring finally requests that the Court order such other relief, whether

legal or equitable, as may be necessary or appropriate to fully protect Elara

Caring’s interests and to compensate Elara Caring for and protect Elara Caring

against the wrongful conduct of Sanders.

                                            Respectfully submitted,

                                            KIENBAUM HARDY VIVIANO
                                            PELTON & FORREST, P.L.C.

                                            By: Ryan D. Bohannon
                                                 Eric J. Pelton (P40635)
                                                 Thomas J. Davis (P78626)
                                                 Ryan D. Bohannon (P73394)
                                            Attorneys for Plaintiff
                                            280 N. Old Woodward Ave., Ste. 400
                                            Birmingham, MI 48009
                                            (248) 645-0000
                                            epelton@khvpf.com
                                            tdavis@khvpf.com
                                            rbohannon@khvpf.com

Dated: January 21, 2021

399139



                                           11
Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.13 Filed 01/21/21 Page 13 of 14




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


GREAT     LAKES     ACQUISITION             Case No. __________________
CORP. d/b/a/ ELARA CARING,
                                            Hon. ______________________
     Plaintiff,

v.

NATASHA (OGINSKY) SANDERS,

     Defendant.

KIENBAUM HARDY VIVIANO
PELTON, & FORREST, P.LC.
By: Eric J. Pelton (P40635)
     Thomas J. Davis (P78626)
    Ryan D. Bohannon (P73394)
Attorneys for Plaintiff
280 N. Old Woodward Ave., Ste. 400
Birmingham, MI 48009
(248) 645-0000
epelton@khvpf.com
tdavis@khvpf.com
rbohannon@khvpf.com




                          DEMAND FOR JURY
Case 3:21-cv-10143-RHC-EAS ECF No. 1, PageID.14 Filed 01/21/21 Page 14 of 14




         Plaintiff demands a trial by jury as to all facts and issues in this case.

                                               Respectfully submitted,

                                                KIENBAUM    HARDY      VIVIANO
                                                PELTON & FORREST, P.L.C.

                                                By: /s/Ryan D. Bohannon
                                                     Eric J. Pelton (P40635)
                                                     Ryan D. Bohannon (P73394)
                                                280 N. Old Woodward Ave., Ste. 400
                                                Birmingham, MI 48009
                                                (248) 645-0000
                                                epelton@khvpf.com
                                                rbohannon@khvpf.com

                                                Attorneys for Plaintiff Great Lakes
                                                Acquisition Corp. d/b/a Elara Caring

Dated: January 21, 2021
399139
